Citation Nr: 9903220	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-49 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of multiple joints, to include as secondary to a service-
connected disability.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity associated with 
frostbite, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945, and was held captive as a prisoner of war (POW) by the 
German government from January 1, 1945, to April 16, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim of entitlement to 
service connection for traumatic arthritis of multiple 
joints, to include as secondary to a service-connected 
disability.

The issue of entitlement to an increased evaluation for 
peripheral neuropathy of the right lower extremity associated 
with frostbite will be discussed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was held captive as a POW by the German 
government from January 1, 1945, to April 16, 1945.

3.  The veteran has been diagnosed with post-traumatic 
arthritis of the right knee.

4.  The veteran's low back disorder is related to his 
service-connected traumatic arthritis of the right knee.

5.  No competent medical evidence has related the veteran's 
degenerative arthritis of the joints (other than the right 
knee and low back) to his period of active military service, 
or to any service-connected disability. 


CONCLUSIONS OF LAW

1.  The veteran's traumatic arthritis of the right knee is 
related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's low back disorder is related to his 
service-connected traumatic arthritis of the right knee.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

3.  The claim of entitlement to service connection for 
arthritis of multiple joints (other than the right knee and 
low back) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, if a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

Furthermore, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a veteran has presented a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), the VA has a 
duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A.             § 5107(a).

In general, a veteran must satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  In cases of secondary service connection, medical 
evidence is also required to establish a link between the 
claimed disability and the service-connected disability.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period, and the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

Furthermore, regulations provide additional means for former 
prisoners of war who suffer from certain diseases.  The 
veteran was held as a prisoner of war of the German 
government from January 1945 to April 1945.  Special 
presumptions are applicable for certain diseases specific as 
to former prisoners of war.  In this respect, if a veteran 
is: (1) a former prisoner of war, and (2) as such was 
interned or detained for not less than 30 days, certain 
chronic diseases, such as post-traumatic osteoarthritis, 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  See 38 C.F.R.         
§§ 3.307, 3.309(e). 

The Board further notes that in cases in which the veteran 
engaged in combat with the enemy during a period of war, 
satisfactory lay evidence will be accepted as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred, if consistent with the circumstances, 
conditions or hardships of such service.  See 38 U.S.C.A. § 
1154(b) (1998).  As the veteran was shown to have engaged in 
combat with the enemy and was a POW during World War II, the 
Board must consider the provisions under 38 U.S.C.A. 
§ 1154(b).






I.  Traumatic Arthritis of the Right Knee

As a preliminary matter, the Board notes that the veteran's 
original claims file, including service medical records, is 
missing.  Under these circumstances, the VA has a heightened 
duty to assist a veteran in developing the facts pertinent to 
his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  The VA has clearly met this duty, but all attempts 
to reconstruct the veteran's service medical records have 
been unsuccessful.  Thus, no further duty to assist the 
appellant is required pursuant to 38 U.S.C.A. § 5107(a).  See 
also Porter v. Brown, 5 Vet. App. 223, 237 (1993) (VA has no 
duty to seek and obtain that which does not exist).

The veteran maintains that he currently suffers from 
traumatic arthritis of the right knee as a result of an 
injury he sustained as a POW during World War II.  According 
to the veteran, he sustained a self-inflicted glancing blow 
to the right knee with an ax while clearing brush during his 
captivity as a POW.  As a result, his right knee became 
swollen and turned black and blue for approximately one 
month.  He now claims that his current arthritis of the right 
knee, which resulted in a right total knee arthroplasty in 
August 1994, is related to this inservice injury.  The Board 
agrees, as the evidence shows that the veteran currently 
suffers from post-traumatic arthritis of the right knee, for 
which service connection is presumed under the provisions of 
38 C.F.R. §§ 3.307 and 3.309.

The evidence reflects that the veteran currently suffers from 
arthritis of the right knee.  The Board also finds that the 
nexus requirement may be satisfied by reliance on the 
regulatory presumption for a former POW, as his arthritis of 
the right knee has been characterized as post-traumatic 
arthritis.  In this respect, the Board recently requested a 
VA physician to review the veteran's entire claims file to 
determine whether the veteran's arthritis was related to 
service.  Based on this review, in December 1998, the 
physician concluded that the veteran had osteoarthritis of 
the right knee which required a total knee replacement.  From 
the reports of how the veteran injured his right knee in 
captivity, the physician found that this was post-traumatic 
osteoarthritis.  The physician further concluded that it was 
clear that the trauma to the right knee in service had caused 
this post-traumatic arthritic condition.

Based on this opinion, the Board finds that the evidence 
supports a grant of service connection for traumatic 
arthritis of the right knee.  The medical opinion contained 
in this report clearly characterizes the veteran's arthritis 
of the right knee as post-traumatic arthritis, which is 
afforded a lifetime presumption of service connection under 
38 C.F.R. §§ 3.307 and 3.309.  The VA physician also related 
the veteran's post-traumatic arthritis of the right knee to 
the inservice injury during his captivity as a POW.  
Accordingly, the Board finds that service connection for 
traumatic arthritis of the right knee is warranted. 

II.  Low Back Disorder

The veteran also claims that he currently suffers from 
traumatic arthritis of the lower back as a result of his 
captivity as a POW.  He essentially maintains that his 
current arthritis of the lower back was caused by being 
"roughed up" by German guards and being made to sleep on a 
hard, cold surface.  In the alternative, the veteran 
maintains that his low back disorder is secondary to his 
service-connected peripheral neuropathy of the lower 
extremities.  

While the record shows that the veteran has been diagnosed 
with degenerative arthritis of the lumbar spine, no evidence 
has been submitted indicating that he suffers from traumatic 
arthritis of the back.  Accordingly, the Board finds that the 
nexus requirement may not be satisfied by reliance on the 
regulatory presumption for a former POW, since degenerative 
arthritis is not listed as a disease specific to a former 
POW.  While the Board notes that service connection for 
traumatic arthritis is warranted for a former POW if shown to 
be present to a degree of 10 percent or more anytime after 
discharge, no diagnosis of traumatic arthritis of the back is 
contained in the record.  The Court has specifically held 
that the diagnosis of other types of arthritis does not give 
rise to the presumption.  See Mullins v. Derwinski, 2 Vet. 
App. 522 (1992).  Consequently, service connection can only 
be established by medical evidence showing that the veteran's 
degenerative arthritis was either incurred in service or 
resulted from another disease or injury for which service 
connection has been established.  

The record does not show that the veteran's low back disorder 
was incurred in service, nor is there medical evidence 
relating this disorder to his service-connected peripheral 
neuropathy of the lower extremities.  Nevertheless, several 
medical opinions state that the veteran's low back disorder 
resulted from his service-connected traumatic arthritis of 
the right knee.  In correspondence dated in May 1994 and 
October 1994, Mark E. Schopp, D.C., indicated that the 
veteran's severe right knee injury had caused the veteran to 
have problems with his gait, which in turn resulted in his 
current low back condition.  In a letter dated in June 1995, 
the VA physician who performed the veteran's right total 
arthroplasty in 1994 stated that the veteran's arthritis of 
the right knee resulted in abnormalities in gait.  He 
concluded that these problems, superimposed on his existing 
lumbar spondylosis, contributed to the veteran's lower back 
discomfort.  

Based on these reports, the Board finds that the evidence 
supports a grant of service connection for a low back 
disorder as secondary to the veteran's service-connected 
arthritis of the right knee.  The medical opinions by Dr. 
Schopp and the VA physician clearly relate the veteran's low 
back disorder to his service-connected arthritis of the right 
knee, and no medical evidence or opinion contradicts their 
conclusions.  Accordingly, the Board finds that service 
connection for a low back disorder as secondary to the 
veteran's service-connected arthritis of the right knee is 
warranted. 

III.  Arthritis of Multiple 
Joints, Excluding the Right Knee 
and Low Back

The veteran claims that he suffers from arthritis of multiple 
joints, to include the feet, left knee, hands, shoulders and 
cervical spine, as a result of his captivity as POW.  The 
veteran also claims that his arthritis in each of the joints 
in his lower extremities is related to his service-connected 
peripheral neuropathy of both lower extremities.

Indeed, medical evidence, including VA examination reports 
dated in July 1993, February 1994, May 1996 and February 
1998, reveal that the veteran suffered from degenerative 
changes in his feet, left knee, hands, shoulders and cervical 
spine.  None of these reports, however, shows that these 
joints are manifested by traumatic arthritis.  Thus, the 
regulatory presumption set forth in 38 C.F.R. §§ 3.307 and 
3.309 for a former POW are not for application in this case.  
As such, service connection can only be established with 
proof that the veteran's degenerative arthritis is either 
related to service or to a service-connected disability.  

The veteran, however, has also failed to present competent 
medical evidence indicating that his degenerative arthritis 
of multiple joints is related to service, that it became 
manifest to a compensable degree within the one-year 
presumptive period after service, or that it is related to a 
service-connected disability.  Therefore, as the veteran has 
failed to prove this essential element, the Board must 
conclude that the claim for service connection for 
degenerative arthritis of multiple joints is not well 
grounded and must be denied.

As noted, the veteran's original claims folder, including 
service medical records, is missing.  As a result, there is 
no evidence that the veteran suffered from degenerative 
arthritis while in service.

Furthermore, none of the post-service medical evidence shows 
that the veteran's degenerative arthritis of multiple joints 
had its onset in service, that it became manifest to a 
compensable degree within the one-year presumptive period 
following service, or that it is related to a service-
connected disability.  The first documented medical evidence 
of degenerative arthritis was not until 1985, almost forty 
years following the veteran's separation from service.  In 
this respect, treatment reports from Scott Radiological Group 
show that the veteran's thoracic spine was manifested by 
degenerative changes in May 1985.  VA examination reports 
dated in July 1993, February 1994, May 1996, and February 
1998, as well as VA outpatient treatment reports dated from 
November 1993 to January 1997, also show evidence of 
degenerative changes of the feet, left knee, hands, shoulders 
and cervical spine.  The Board emphasizes, however, that none 
of these reports includes a medical opinion which indicates 
that the veteran's degenerative arthritis of multiple joints 
is related to service, or that it first became manifest 
within one year following his separation from active duty.  
These reports also do not indicate that the veteran's 
degenerative arthritis is related to his service-connected 
peripheral neuropathy of the lower extremities.

The veteran submitted several letters from John D. Eckrich, 
M.D., his family physician.  In a letter dated in May 1993, 
Dr. Eckrich stated that he had been treating the veteran for 
the past ten years for a variety of problems due to aging, 
including arthritis.  In a letter of April 1996, Dr. Eckrich 
stated that some of the veteran's problems were related to 
aging while others began during his captivity as a POW.  Dr. 
Eckrich, however, did not identify which of the veteran's 
problems were related to his POW experience.  Thus, neither 
of these letters constitutes competent evidence of a nexus 
between the veteran's degenerative arthritis of multiple 
joints and his period of active service, or to any service-
connected disability.

In December 1998, a VA physician, after reviewing the entire 
claims file, determined that the veteran's degenerative 
arthritis of the feet, left knee, hands, shoulders and 
cervical spine was not related to his period of military 
service.  In reaching his decision, the physician found that 
the veteran suffered from generalized osteoarthritis 
(degenerative joint disease), which was the most widely 
prevalent arthritis in the general population and increased 
with advancing age.  The physician then said that it would be 
stretching the limit of credibility to relate this condition 
to trauma sustained in service.  Finally, the physician 
stated that there was definitely no likelihood that the 
veteran's degenerative arthritis was related to his service-
connected neuropathy.

Based on the foregoing, the Board finds that no medical 
evidence or opinion has been presented which relates the 
veteran's degenerative arthritis to his period of active 
military service, or to a service-connected disability.  
Indeed, several medical reports do include the veteran's 
statements that his degenerative arthritis of multiple joints 
began in service.  However, the Board emphasizes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute a competent medical opinion of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 407, 
409 (1995).  Thus, none of these reports constitutes 
competent evidence of a nexus between the veteran's 
degenerative arthritis of multiple joints and his period of 
active service. 

In fact, the only evidence which relates the veteran's 
degenerative arthritis of multiple joints to his period of 
active service are the veteran's own lay statements, 
including testimony presented at his personal hearings in 
February 1995 and April 1996.  However, the Board notes that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of degenerative 
arthritis, his lay statements standing alone cannot serve as 
a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In reaching this decision, the Board has considered the 
veteran's argument that service connection is warranted under 
38 U.S.C.A. § 1154(b).  This provision states that if a 
veteran engaged in combat with enemy forces during a period 
of war, the VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Even under that provision, however, a veteran must still 
provide medical evidence of a nexus between inservice 
incurrence and a current disability.  See Libertine v. Brown, 
9 Vet. App. 521, 524-525 (1996).  In this case, the veteran 
has not met this burden.

In the absence of competent medical evidence to support the 
claim for service connection for arthritis of multiple joints 
(not including the right knee and low back) the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  Therefore, the 
VA has no further duty to assist the veteran in developing 
the record to support his claim for service connection.  See 
Epps, 126 F.3d at 1469 ("[T]here is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.").  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why this claim has been 
denied.  Id. 


ORDER

Service connection for traumatic arthritis of the right knee 
is granted.

Service connection for a low back disorder is granted.

In the absence of evidence of a well-grounded claim, service 
connection for degenerative arthritis of multiple joints 
(other than the right knee and low back) is denied.


REMAND

The veteran essentially maintains that his service-connected 
peripheral neuropathy of the right lower extremity associated 
with frostbite is more severely disabling than currently 
evaluated.  A review of the record, however, discloses that 
additional development is needed prior to adjudication by the 
Board.  While the Board regrets the delay associated with 
this remand, this action is necessary to ensure that the 
veteran's claim is fairly adjudicated. 

The veteran's peripheral neuropathy of the right lower 
extremity associated with frostbite was evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7122.  By regulatory 
amendment effective January 12, 1998, substantive changes 
were made to the schedular criteria for evaluating diseases 
of the arteries and veins, as defined in 38 C.F.R. § 4.104, 
Diagnostic Codes 7100-7123.  See 62 Fed. Reg. 65207-65244 
(1998).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991)

To date, the RO has not had the opportunity of initially 
adjudicating the veteran's claim for an increased evaluation 
for peripheral neuropathy of the right lower extremity 
associated with frostbite under the recently finalized 
regulatory changes.  Before the Board addresses a question 
that was not addressed by the RO, it must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran would be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In light of this, the Board has concluded that further 
action, to include the RO's adjudication of the veteran's 
claim for an increased evaluation under the newly revised 
rating criteria is needed, and, in the event that the claim 
continues to be denied, notice to the veteran of the most 
recent rating criteria is also required so that he may 
respond with any appropriate argument in support of his 
alleged entitlement to the claimed benefit.

Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for his service-connected 
peripheral neuropathy of the right 
lower extremity associated with 
frostbite on the basis of all the 
evidence of record, as well as all 
pertinent laws and regulations, 
including the regulatory changes in 
38 C.F.R. § 4.104, Diagnostic 
Codes 7100-7123 (62 Fed. Reg. 65207-
65244 (1998)), and Karnas, 1 Vet. 
App. at 312-313.  

2.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case, wherein all pertinent 
regulatory authority changes set 
forth in 62 Fed. Reg. 65207-65244 
(1998) must be fully set forth.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond 
before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of the law and to obtain additional development.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence in support 
of his claim for an increased evaluation.  No action is 
required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to the issue addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 15 -


